DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 11/24/21 in reply to the OA of 8/30/21. Claims 1-37 were previously canceled. Claims 38 and 50 have been amended. Claims 44 and 54 have been canceled and new claims 58 and 59 have been added. Claims 38 and 50 are the independent claims.
Information Disclosure Statement
3. A new IDS has been filed 11/30/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4. Applicant’s arguments, have been fully considered and are persuasive.  In view of the amendments, the previous rejection has been withdrawn. 

Allowance and reasons for allowance
5. Claims 38 and 50 are allowed and the other claims are allowed by virtue of their dependence on these independent claims.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 38 and 50
A method/packaging system for determining sealing integrity of a heat-sealed

wherein the imaging is performed during movement and/or transport of the container at a predetermined speed; and wherein the imaging is performed while moving the field of view of the camera in a same direction as the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. Ignatowicz (US 20050286606) discloses a method/packaging system for determining sealing integrity of a heat-sealed container but fails to disclose wherein the imaging is performed during movement and/or transport of the container at a predetermined speed; and wherein the imaging is performed while moving the field of view of the camera in a same direction as the container.
In the instant invention, mobile thermal imaging is used in which the FOV of an imaging camera is moved along the movement of a screened package, decreasing the package velocity relative to the imaging camera and thereby decreasing the smearing effects in the thermal image and thus improving integrity of the sealing process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884